                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 TERRENCE MOORE,

              Plaintiff,
                                               Case No. 1:18-cv-12280
 v.                                            District Judge Thomas L. Ludington
                                               Magistrate Judge Anthony P. Patti
 MOHAN KARLKARNI, DAVID
 WILLIAMS, JAMES E. HEISEL,
 WASEEM WLLAH,
 KATHERINE McCORMACK,
 DANIEL SMITH, AMBER
 KOON, EMILY PREVO,
 ANDREW A. NACKASHI, DAN
 SMITH, E. COE HILL, KATIE
 LNU, and CORIZON HEALTH

           Defendants.
___________________________________/

     ORDER DENYING PLAINTIFF’S MOTION FOR APPOINTMENT OF
                       COUNSEL (DE 73)

       This matter is before the Court for consideration of Plaintiff Terrence

Moore’s motion for appointment of counsel. (DE 73.) For the reasons that follow,

Plaintiff’s motion is DENIED WITHOUT PREJUDICE.

I.     Background

       Plaintiff Terrence Moore, a state inmate who is proceeding without the

assistance of counsel, filed this action on July 20, 2018, along with an application

to proceed in forma pauperis, naming as Defendants Mohan Karlkarni, David
Williams, James E. Heisel, Waseem Wllah,1 Katherine McCormack, Daniel Smith,

Amber Koon, Emily Prevo, Andrew A. Nackashi, Dan Smith, E. Coe Hill, Katie

LNU, and Corizon Health. (DEs 1, 2.) The Court granted Plaintiff’s application

on July 31, 2018, and ordered the U.S. Marshals Service to serve the appropriate

papers on Defendants without prepayment of costs. (DEs 3, 6.) All Defendants,

except Defendant Katie LNU, have been served.

      Plaintiff filed this motion for appointment of counsel on November 1, 2018.

(DE 73.) In his motion, he asks the Court to appoint an attorney in this civil matter

because of his lack of money and legal experience, his limited access to the law

library, and the likely conflicting testimony in this matter. (Id.) This matter has

been referred to me for all pretrial proceedings. (DE 8.)

II.   Analysis

       As a preliminary matter, although Plaintiff styles his motion as one for

appointment of counsel, the Court does not have the authority to appoint a private

attorney for Plaintiff in this civil matter. Proceedings in forma pauperis are

governed by 28 U.S.C. § 1915, which provides that “[t]he court may request an

attorney to represent any person unable to afford counsel.” 28 U.S.C. §

1915(e)(1) (emphasis added). However, even if the circumstances of Plaintiff’s


1
 The case caption lists Waseem Wllah as a defendant. However, the waiver of
service for this defendant indicates that the correct name is Waseem Ullah, M.D.
(DE 33.)
                                          2
 case convinced the Court to engage in such a search, “[t]here is no right to

 recruitment of counsel in federal civil litigation, but a district court has discretion

to recruit counsel under 28 U.S.C. § 1915(e)(1).” Dewitt v. Corizon, Inc., 760

F.3d 654, 657 (7th Cir. 2014) (emphasis added); see also Olson v. Morgan, 750

F.3d 708, 712 (7th Cir. 2014) (“Congress hasn’t provided lawyers for indigent

prisoners; instead it gave district courts discretion to ask lawyers to volunteer their

services in some cases.”).

       The Supreme Court has held that there is a presumption that “an indigent

litigant has a right to appointed counsel only when, if he loses, he may be

deprived of his physical liberty.” Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 26-

27 (1981). With respect to prisoner civil rights cases in particular, the Court of

Appeals for the Sixth Circuit has held that “there is no right to counsel…. The

appointment of counsel in a civil proceeding is justified only by exceptional

circumstances.” Bennett v. Smith, 110 F. App’x 633, 635 (6th Cir. 2004).2

Accordingly, although the Court has the statutory authority to request counsel for

pro se plaintiffs in civil cases under 28 U.S.C. § 1915(e), the exercise of this

authority is limited to exceptional situations.

       In evaluating a matter for “exceptional circumstances,” a court should


2
 As noted above, although some of the case law colloquially discusses the Court’s
“appointment” of counsel in prisoner rights cases, under 28 U.S.C. § 1915 the
Court may only request that an attorney represent an indigent plaintiff.
                                            3
consider: (1) the probable merit of the claims, (2) the nature of the case, (3) the

complexity of the legal and factual issues raised, and (4) the ability of the litigant

to represent him or herself. Lince v. Youngert, 136 F. App’x 779, 782 (6th Cir.

2005); Lavado v. Keohane, 992 F.2d 601, 605-06 (6th Cir. 1993); Lanier v.

Bryant, 332 F.3d 999, 1006 (6th Cir. 2003).

      Applying the foregoing authority, Plaintiff has not described circumstances

sufficiently exceptional to justify a request for recruitment of counsel. First, he

contends that he “is unable to afford counsel,” that his imprisonment has “greatly

limited his ability to litigate upon the schedule of the law library time due to

population increases in size,” and that “this case will likely involve conflicting

testimony and counsel would better enable Plaintiff to present evidence and cross

examine witnesses.” (DE 73.) Such factors would apply to nearly every pro se

prisoner proceeding in forma pauperis, and do not constitute exceptional

circumstances. Most non-lawyers have only limited knowledge of the law. And

nearly all cases involve conflicting testimony between the respective litigants.

Further, the claims in Plaintiff’s complaint to not appear to be particularly

complex and are ably described by Plaintiff. Moreover, Plaintiff’s Complaint

illustrates his ability to articulate his claims and adequately communicate his

requests to the Court in a coherent manner, and even the instant motion is clear in

outlining his reasons for requesting the appointment of counsel. (DEs 1, 73.)


                                          4
Finally, there is no indication that Plaintiff will be deprived of his physical liberty

over and above his current sentence, if he loses this civil case.

       Accordingly, at this time, Plaintiff’s motion to appoint counsel (DE 73) is

DENIED WITHOUT PREJUDICE. Plaintiff may petition the Court for the

recruitment of pro bono counsel if this case survives dispositive motion practice,

proceeds to trial, or if other circumstances demonstrate such a need in the future.

      IT IS SO ORDERED.


Dated: March 8, 2019                    s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE



                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on March 8, 2019, electronically and/or by U.S. Mail.

                                        s/Michael Williams
                                        Case Manager for the
                                        Honorable Anthony P. Patti




                                          5
